Clifford F. Brown, J.,
dissenting. In his persuasive dissent to Blasco v. Mislik (1982), 69 Ohio St. 2d 684, 688 [23 O.O.3d 684], Chief Justice Celebrezze identified the purpose of Civ. R. 60(B) as “permitting relief in the interest of justice.” Because I believe the majority has applied Civ. R. 60(B) in a hypertechnical manner which frustrates justice, I dissent.
This court has previously recognized that Civ. R. 60(B) is a remedial rule which is to be liberally construed. When, as here, a default judgment is involved, there is even more reason for applying a standard of liberality and resolving all doubts in favor of the movant so that the case may be decided on the merits. GTE Automatic Electric v. ARC Industries (1976), 47 Ohio St. 2d 146 [1 O.O.3d 86], paragraph three of the syllabus; Blasco, supra, at page 688.
In the present case, the trial court merely applied these principles when it set aside the default judgment. After concluding that there was a genuine issue of fact as to whether Beckman Enterprises, Inc. was a proper defendant, the court expressed its belief that “* * * it would be unjust to let the original default judgment stand * * * [rather than] permitting the case to be desided [sic] upon the merits.”
Rather than adhere to its prior liberal interpretation of Civ. R. 60(B), the court today refuses to apply the rule to encompass the present situation because “[t]he grounds for invoking Civ. R. 60(B)(5) should be substantial.” Apparently this court is of the opinion that the entering of a default judgment against one who is not a proper defendant is not a “substantial” ground for setting aside a judgment. I cannot accept this premise and, indeed, am wary of any rationale which elevates procedural rules over common sense. In my view, the interests of justice are better served by emphasis on the substantive law involved, i.e., the existence of a meritorious defense, rather than any unnecessary glorification of procedural rules.
Particularly obnoxious to any concept of justice is paragraph three of the *68syllabus of this case which precludes a trial court from ever correcting its mistake on reconsideration, even though that court acknowledges the existence of defendant’s meritorious defense. In so holding, the majority has failed to see the forest (the purpose of the law) for the trees (the procedure). In short, our fascination with procedural rules seems to have mesmerized us to such an extent that the substantive law has become irrelevant.
I cannot agree with any decision which blesses such judicial gamesmanship. I would reverse the judgment of the court of appeals and reinstate the judgment of the trial court vacating the default judgment against Beckman Enterprises, Inc.
Celebrezze, C.J., and Sweeney, J., concur in the foregoing dissenting opinion.